                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MICHELLE POWELL,                            )
an individual,                              )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )   Case No. CIV-19-1037-G
                                            )
CRESCENT SERVICES, LLC, et al.,             )
                                            )
      Defendants.                           )

                                        ORDER

      Now before the Court is the Motion to Dismiss (Doc. No. 15) jointly filed by

Defendants. The Motion seeks dismissal of certain claims asserted in Plaintiff’s initial

Complaint (Doc. No. 1-1). On February 5, 2020, Plaintiff timely filed an Amended

Complaint (Doc. No. 15).      Plaintiff’s Amended Complaint supersedes the original

Complaint and renders it of no legal effect. See Davis v. TXO Prod. Corp., 929 F.2d 1515,

1517 (10th Cir. 1991).

      Accordingly, the pending Motion to Dismiss (Doc. No. 7) is DENIED AS MOOT.

      IT IS SO ORDERED this 6th day of February, 2020.
